UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MARINE WATCHMEN INC., Index No.:

Plaintiff,
{ VERIFIED COMPLAINT

-against- !

VENTURE CRUISE, LLC, i personam, |
CHRISTOPHER SPERRY, /n personam, P.M. ROYAL, ;
LLC, in personam; PAUL DEMO, én personam and
the foliowing documented vessel, with its i
bunkers, engines, machinery, equipment, fixtures, '
appurtenances, etc., ‘7 rem; 1988 PALAT a/k/a
RACONTEUR a/k/a ARIEL,

 

Defendants.

 

VERIFIED COMPLAINT

NOW, INTO COURT, through undersigned counsel, comes MARINE

WATCHMEN, INC. ("“Marine” or “Plaintiff), and respectfully avers as follows:
PARTIES

1. At all times hereinafter mentioned, Plaintiff was and still is a
corporation formed under the laws of the State of New York with its principle place of
business located at 5945 Strickland Avenue, Brooklyn, New York.

2. Upon information and belief, named herein as Defendant, in
personam, is VENTURE CRUISE, LLC (“Venture”), a limited liability company organized
and existing under the laws of the State of Missouri, with its principle office located at
4435 Main Street, Suite 900, Kansas City, Missouri.

3. Upon information and belief, at all times hereinafter mentioned, Defendant,
Christopher Sperry resides at 2318 Crenshaw Road, Independence, MD 64057.

4. Upon information and belief, named herein as Defendant in personam,
is P.M. ROYAL, LLC (“PMR”), a limited liability company organized and existing under the
laws of the State of Missouri, with its principle office located at 4435 Main Street, Suite
900, Kansas City, Missouri, which was cancelled administratively on May 4, 2019, (See
attached annexed as Exhibit “A”.)

5. Upon information and belief, at all times hereinafter mentioned, Paul Demo,
resides at 11307 Peery Street, Independence, MO 64054.

6. Also named herein as Defendant in rem (the “Vessel”), with its
engine, machinery, equipment fixtures, electronics, navigational electronics and devices,
appurtenances, etc. is:

The Vessel 1988 PALAT a/k/a RACONTEUR a/k/a ARIEL, a documented U.S.
flagged Vessel official (O.N) Number 925155. Said Vessel is not a public Vessel. (See
attached as Exhibit “B”, Certificate of Documentation.)

7. That at all times mentioned, Plaintiff operated a marina located at
5945 Strickland Avenue, Brooklyn, New York.

JURISDICTION AND VENUE

8. Plaintiff's action seeks to release/extinguish/discharge (2) maritime
preferred mortgages/liens entered and filed with the Department of Transportation U.S.
Coast Guard BY Defendant PM Royal LLC and Defendant Venture Cruise LLC against
the Vessel, in rem, in favor of P.M. Royal, LLC, in personam and for a judgment against
Defendant Venture, Paul Demo and Christopher Sperry in the amount of $401,373.00 for

a breach of contract for necessaries provided to the Vessel by Plaintiff in favor of Plaintiff.
This action falls within this Court’s civil admiralty and maritime subject matter jurisdiction

within the meaning of 28 U.S.C. § 1333 and 46 U.S.C. § 31301, et seq., The Ship
Mortgage Act of 1820 46 App U.S.C. 911-984) and diversity of citizenship of the parties as
hereinafter fully appears, and is, inter alia, an admiralty and maritime claim within the
meaning of Rule 9(h) of the Federal Rules of Civil Procedure. In addition, any claims
which do not fall within this Court’s admiralty and maritime subject matter jurisdiction are
within this Court's supplemental jurisdiction under 28 U.S.C. § 1367 and diversity
jurisdiction under 28 U.S.C. § 1332 and the amount in controversy is greater than the
$75,000 diversity jurisdictional limits. Venue is the Eastern District of New York in that,
upon information and belief, the Plaintiff's principle place of business is located in the
Eastern District of New York, all transactions between the parties occurred in the Eastern
District of New York, the Vessel is found and located here in the Eastern District of New
York and will remain here during the pendency of this action.

9. Since February 28, 2018, Plaintiff is the New York State registered and
titled owner of the 1988 PALAT a/k/a RACONTEUR a/k/a ARIEL Vessel O.N. 925155 and
said title/registration filed with the U.S. Coast Guard/Homeland Security (See New York
State Certificate of Title Document No.: 782351C annexed hereto as Exhibit “C”.)

10. The Vessel is now or will be, and during the pendency of this action
will remain, within the Eastern District of New York.

11. That the Vessel is named as a Defendant for, in rem, maritime
Jurisdiction, and, pursuant to Federal R. Civ.P. Supplemental Rules for certain admiralty
and maritime claims Rule (c)(9), a District Court must generally issue a warrant of arrest

of a Vessel and a Vessel must be arrested in order to establish jurisdiction to enter an in
rem decree and a Court may require posting of a bond by a claimant for expenses of
justice after the Vessel arrest pursuant to Fed R. Civ. P. Supp A.E(4)(e).

12. | Upon information and belief, in this matter the Vessel need not be arrested
Or bonded as Plaintiff is the titled owner in possession and as such shall maintain the
Vessel in the Easter District of New York.

13. This action is being commenced to quiet title to said Vessel and
extinguish, release and discharge two (2) maritime mortgages and foreclose a maritime
lien of necessaries against the Vessel in favor of Plaintiff in the amount of $401,373.56.

PLAINTIFF MARINE'S CLAIM AGAINST VENTURE AND PMR AND THE VESSEL

14. | Upon information and belief, at ali times hereinafter mentioned,
Defendant Venture Cruise, LLC was and is still principally owned and operated by
Defendant, Paul Demo and Defendant Christopher Sperry.

15. | Upon information and belief, at all times hereinafter mentioned,
Defendant PM Royal, LLC was and still is principally owned by Defendant Paul Demo and
Defendant Christopher Sperry.

16. Upon information and belief, at all times hereinafter mentioned,
until February 28, 2018, Defendant Venture Cruise LLC was the titled owner of the
“Vessel”.

17. | Upon information and belief, at all times hereinafter mentioned, prior
to and including May 23, 2000, Defendant PM Royal, LLC held itself out as a lender of
ship loans and mortgages.

18. Upon information and belief, prior to May 23, 2000, Defendant “PMR”
Conspired with Defendant “Venture” by and through Defendant Paul Demo and Defendant
Christopher Sperry to make two (2) fictitious loans to Venture and fraudulently place two
(2) mortgages against the subject Vessel as follows:

Upon information and belief, on May 23, 2000, Defendant PMR, by and through
Defendant Paul Demo and Christopher Sperry, filed the aforesaid two (2) mortgages
against the “Vessel” with the permission of the owner, Defendant Venture Cruise, LLC, by
and through Defendant, Christopher Sperry and Paul Demo, with the U.S. Coast Guard
National Vessel Documentation Center in the amount of $90,300.00 as follows:

(1) Instrument PM amount $40,300.00 in Book 00-55 pg. 251
(2) — Instrument PM amount $50,000.00 in Book 00-55 pg. 252
(See Coast-Guard Abstract of Title annexed hereto as Exhibit “D”.)

19. Upon information and belief, at all times hereinafter mentioned, said two (2)
notes and mortgages were fraudulent in that the parties, Defendant “PMR” and Defendant
“Venture” were in reality alter egos of the other and were in fact the same entity in that
they each had the same owners and shareholders, defendant Paul Demo and Christopher
Sperry, and shared the same principle office at 4435 Main Street, Suite 900, Kansas City,
Missouri.

20. That upon information and belief at all times hereinafter mentioned,
said two (2) loans and mortgages were fraudulent in that no monies or payments were
exchanged between the parties, Defendant “PMR and Defendant “Venture”.

21. That upon information and belief, at all times hereinafter mentioned,
said two (2) notes and mortgages were fraudulent in that there was no consideration

exchanged for the $90,000.00 mortgage lien placed on the subject Vessel.
22. That upon information and belief, at all times hereinafter mentioned,
the said two (2) mortgages were fraudulently filed with the U.S. Coast Guard in that the
Defendants knew that said mortgages were only filed to defeat future maritime
lienholders and owners, such as Plaintiff and an owner of a Vessel cannot afso be a
holder of a preferred ship mortgage.

23. Upon information and belief, for a preferred mortgage to be valid
against third parties, it must be properly filed with the Secretary of Homeland Security,
U.S. Coast Guard (National Vessel Documentation Center) unless otherwise noted,
pursuant to 46 U.S.C. 3432(a)(2).

24. That on February 28, 2018 Plaintiff “Marine” applied for and was
issued New York State title registration for the aforesaid Vessel, State Certification No.:
NY1350GZ (see attached registration as Exhibit “E”).

25. Upon information and belief, said Title was filed with the U.S. Coast
Guard/Homeland Security (National Vessel Documentation Center). Upon said filing,
Defendant “Venture” and Defendant PMR were provided notice of a Certificate of
Ownership by Plaintiff “Marine”.

26. =‘ That Plaintiff has attempted to document the aforesaid Vessel with the
Coast Guard for purposes of utilizing said Vessel in restricted trades, such as commerce
and fisheries, etc. pursuant to 46 C.F.R. 67.

27. However, although Plaintiff is the registered owner acknowledged by
the U.S. Coast Guard Plaintiff is still unable to document said Vessel, for the aforesaid

commercial purposes, with the United States Coast Guard pursuant to 46 C.F.R. 67 due
to the two (2) alleged preferred mortgages of record filed with the United States Coast
Guard by Defendants.

28. That upon information and belief, for approximately 20 years
Defendant PMR has failed to enforce its mortgage by accelerating the same, despite the
fact that no payments have been made by Defendant Venture and currently both
Defendant PMR and Venture are no longer in operation and said mortgages have not
been transferred or assigned. Accordingly, said mortgages are stale, invalid and should
be vacated, released and extinguished pursuant to the doctrine of laches.

29. Upon information and belief, only a district court which has original
jurisdiction of a civil maritime action may extinguish/release the two (2) alleged preferred
mortgages of Defendant PMR and/or foreclose on a Vessel pursuant to 46 U.S.C.
31325(b)(1)(2).

30. Upon information and belief, that as a result of the above, the two (2)
aforementioned mortgages Should be released, extinguished and vacated of record, as
the mortgages were fraudulent, were never enforced and the owner and lender were, in
fact, the same.

PLAINTIFF MARINE’S CLAIM AGAINST VENTURE AND THE VESSEL

31. That Plaintiff repeats, reiterates and reallages paragraphs “1” through
“28” as if fully set forth herein.

32. That on or about January 1, 2009, the then owner of said Vessel,
Venture Cruise LLC, by and through Defendant Christopher Sperry and Defendant Paul
Demo docked/stored the aforementioned Vessel pursuant to an agreement between the

parties at Plaintiff's marina located at 5945 Strickland Avenue, Brooklyn, New York.
33. That Plaintiff, pursuant to an agreement with Venture Cruise, LLC,
performed necessaries, services, repair and maintenance and stored ship at said marina
from January 1, 2009 to February 28, 2018.

34. That pursuant to said agreement, work was performed and invoices totaling
$266,471.56 were sent to the owner, Venture Cruises LLC, but were never paid. (See
invoice of Marine Watchmen annexed hereto as Exhibit “F”.)

35. That the owner, Defendant “Venture” and Defendant Paul Demo and
Defendant Christopher Sperry, abandoned said Vessel at Plaintiff's marina.

36. That Plaintiff, Marina, demanded payment from Defendants but were never
paid.

37. That asa result of the above, Defendants have breached their
agreement with Plaintiff, “Marine” and Defendants owe Plaintiff $266,471.56 plus costs
and fees and interest for a total amount of $401,373.00.

38. That asa result of the above, Plaintiff had a maritime lien for
necessaries arising by operation of law entitling Marine to bring this in rem action to
enforce said lien on the subject Vessel from the time the supplies or services were
provided on January 1, 2009, pursuant to 46 (USC Section 31341 and 31342).

39. That on March 7, 2012 Plaintiff commenced a breach of contract action
against the Defendants of the above Vessel, Venture Cruise, LLC, in Supreme Court,
Kings County bearing Index No.: 4306/12 for necessary services, maintenance, repair,
storage and docking to ensure seaworthiness at the aforesaid marina.

40. ‘That Plaintiff “Marine” named and noticed, Defendant “PMR” and Defendant
Paul Demo and Defendant “Venture” and Defendant Christopher Sperry and all other
parties with an interest in said Vessel. Defendant, “PMR” and “Venture” defaulted, never
answering or appearing.

41. That a default judgment was rendered by the Court in favor of Plaintiff
against the owner, Venture Cruise LLC, on August 15, 2017, and a money Judgment was
entered against said owner on default in the amount of $299,469.30 in favor of Plaintiff on
September 12, 2017 and Defendants were served notices of said judgments. (See
judgments annexed hereto as Exhibits “G” and “H” respectively.)

42. That upon information and belief said money judgment was foreclosed
as a garagemen’s lien in the amount of $401,373.00 pursuant to Sections 184, 201 and
202 of the New York Lien Law and said law pertains to foreclosing liens on vehicles,
including boats.

43. | Upon information and belief a foreclosure sale of said “Vessel” was held on
November 24, 2017 with notice to all parties in interest, including Defendant “Venture”,
pursuant to a lien search abstract, wherein Plaintiff purchased said Vessel at said sale for
$350 and received a bill of sale, despite the estimated value of $401,373.00. (See Notice
of Lien and Lien Search annexed hereto as Exhibit “I” and “J”, respectively and the Bill of
Sale annexed hereto as Exhibit “K”.)

44,‘ That Plaintiff, Marine has a maritime lien for necessaries on the
1988 Palat a/k/a Ranconteur a/k/a Ariel, in the amount of Two Hundred Ninety Nine
Thousand Four Hundred Sixty-Nine and 30/100 ($299,469.30), which is less than the
value of the boat which is $350 actually paid. (See Bill of Sale annexed as Exhibit “K”).

45. That had Plaintiff not obtained ownership of the subject Vessel, this
Court would have given full faith and credit to the money judgment entered in the
Supreme Court, County of Kings in favor of Marine and against Defendant “Venture” in
the amount of $299,469.30 or in the alternative, should grant Plaintiff a judgment and lien
in the amount of $401,373.00 on said Vessel even though Plaintiff had obtained
ownership of the subject Vessel, because he is still owed the outstanding balance for
services.

46. Asaresult, Defendants and the Vessel are still jointly and severally liable to
Plaintiff Marine for the full payment of the amounts that are currently due and owing on
the account between Plaintiff “Marine” and Plaintiff “Venture”, pius interest from the date
the invoices were due at the applicable rate, as determined by the Court, and reasonable
attorneys fees’ and collection costs and expenses incurred by Plaintiff Marine.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Marine Watchmen, Inc. prays that:

1. This Court Order the following two (2) preferred mortgage liens
entered and fraudulently filed with the Department of Transportation U.S. Coast guard
(National Vessel Documentation Center) against said Vessel be
extinguished/released/discharged of record:

(1) Instrument PM amount $40,300.00 in Book 00-55 pg. 251
(2) — Instrument PM amount $50,000.00 in Book 00-55 pg. 252

2. That process in due form of law according to the course and practice of
this Honorable Court in causes in admiralty and maritime jurisdiction issue to enforce
Marine's claims against the Vessel, and its bunkers, engines, machinery, equipment,

fixtures, appurtenances, etc. and all other necessaries thereunto appertaining and

10
belonging, in rem, and against Venture, in personam, Paul Demo, in personam and
Christopher Sperry, in personam, and that all persons claiming any interest in the Vessel!
be cited to appear and answer an oath, all and singular, in the matter aforesaid:

A. 1988 PALAT a/k/a RACONTEUR a/k/a ARIEL documented U.S.
flagged Vessel officially on number 925155

3. That warrants for the arrest of the Vessel, and its engines, machinery,
equipment, fixtures, appurtenances, etc. and any and all additions, improvements and
replacements thereafter made, in or for the Documented Vessel be issued, or in the
alternative, waived to enforce Marine’s claims against Venture, PM and the Vessel, and
that all persons claiming any interest therein may be cited to appear and answer the
matters aforesaid and that Marine have judgment against the Documented Vessel for all
amounts due and owing to Marine:

4, That Defendant Venture and Defendant PM, Defendant Paul Demo and
Defendant Christopher Sperry be cited to appear and answer on oath, all and singular, the
matters as aforesaid:

5. That judgment be rendered in favor of Plaintiff Marine against Defendant
Venture in personam and the Vessel, in rem, on the outstanding balance of $401,373.00
and as and through August 15, 2017, plus interest and reasonable attorneys’ fees and
collection costs and expenses incurred by Marine.

6. That Marine have judgment in its favor and against defendant Venture
Defendant Paul Demo and Defendant Christopher Sperry and the Vessel for all costs of

these proceedings including all custodia legis costs incurred in connection with the arrest

11
of the Vessel and all costs for the custody and safekeeping of the Vessel during the
course of this proceeding;
1. That the procurement of a bond by Plaintiff Marine and arrest of the Vessel
be waived; and
8. That Plaintiff Marine has such other and further relief as the justice of
the cause may require.
Dated: Staten Island, New York
February 17, 2020
Yours, etc.
Borrell & Riso, LLP
Attorneys for Plaintiff
1500 Hylan Boulevard

Staten Island, NY 10305
(718) 667-8

By: 0 —

ee the Firm

12
VUINNE LOW SLALEO WALK Luu

EASTERN DISTRICT OF NEW YORK Index No. Year

 

MARINE WATCHMEN INC.,
Plaintiff,
-against-

VENTUR CRUISE, LLC, in personam, CHRISTOPHER SPERRY, in personam, P.M. ROYAL,
LLC, in personam, PAUL DEMO, in personam,, et al.

 

 

 

 

 

 

 

 

Defendants.
SUMMONS AND COMPLAINT
~~
Lhe raw Frwmn Gg r
Borrell & Riso, L.L.P.
Attoreys and Counselors at Law
Attorneys) for
Office and Post Office Address, Telephone
1500 Hylan Boulevard
Staten Island, New York 10305
(718) 667-8600
L }
—™

r Signature (Rule 130-1.1-a}
o

 

Print nate beneath

Service of a copy of the within is hereby admitted.
Dated:

 

Attormey{(s) for

 

_/
—y

 

PLEASE TAKE NOTICE:
O NOTICE OF ENTRY

that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on

£] NOTICE OF SETTLEMENT

that an order of which the within is a true copy
will be presented for settlement to the HON. one of the judges of the
within named Court, at

on at M.

Dated,

Yours, etc.

Lhe Daw Bau:
Borrell & Riso, L.L.P.

 

 

 
STATE OF NEW YORK, COUNTY OF SS.
I, the undersigned, an attorney admitted to practice in the courts of New York State,
[] Setification certify that the within

By Attorney
5 has been compared by me with the original and found to be a true and complete copy.
Ol fereys state that fam i
i the attorney(s) of record for in the within
action: I have read the foregoing and know the contents thereof;
3 the same is true to my own knowledge, except as to the matters therein alleged to be on information and belief, and as to those matters

I believe it to be true. The reason this verification is made by me and not by
The grounds of my belief as to ail matters not stated upon my own knowledge are as follows:

| affirm that the foregoing statements are truc, under the penalties of perjury.

Dated: : The name signed must be printed beneath
STATE OF NEW YORK, COUNTY OF 55.:

I, the undersigned, being duly swom, depose and say:lam Plaintiff

EJ jafiést in the action; | have read the foregoing Complaint
and know the contents thereof; the same is true to my own knowledge, except

 

a as to the matters therein stated to be alleged on information and belief, and as to those matters I believe it to be true.
Corporste
i DD yonen, — the of a
a corporation and a party in the within action, | have read the foregoing
i and know the contents thereof; and the same is true to my own knowledge,

except as to the matters therein stated to be alleged upon information and belief, and as to those matters | believe it to be true. This
verification is made by me because the above party is a corporation and I am an officer thereof.
The grounds of my belief as to all matters not stated upon my own knowledge are as follows:

Lorraine Scala
Notary Public-State of New York
Qualified in Richmond Coun
ae raein \Bimy Commision Expires

 

0. 0180634155 CO ROBERT VGHAPIANO
STATE OF NEW YORK, COUNTY OF 55.: (Hf more than one box is checked —indicate after names type of service used }
I, the undersigned, being sworn, say: | am not a party to the action, am over 18 years of age and reside at
On I served the within
oO ae by mailing a copy of each of the following persons at the last known address sct forth after each name below.
Persons «UY *Aelivering a true copy of each personally to each person named below at the address indicated. I knew each person served
[1 senteaon to be the person mentioned and described in said papers as a party therein:
g com by transmitting a copy to the following persons by C1 FAX at the telephone number set forth after cach name below (1 E-MAIL
i 1) eectronc «= at the E-Mail address set forth after each name below, which was designated by the attorney for such purpose, and by mailing a
— copy to the address set forth after each name.
i O pois by dispatching a copy by overnight delivery to each of the following persons at the last known address set forth after each name
Service

below,

aabeseee EH

emt
Sworn to before me on marse signed iumt be printed beneath
